Case: 15-10135      Document: 00513332336         Page: 1    Date Filed: 01/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10135                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          January 6, 2016
JAMES DOHERTY,                                                             Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

DUANE NELLIS, in his Official Capacity as President of Texas Tech
University; TEDD MITCHELL, in his Official Capacity as President of Texas
Tech University Health Sciences Center School of Medicine; SIMON
WILLIAMS, in his Official Capacity as Associate Dean for Academic Affairs;
RONALD SEACRIST, in his Official Capacity as Chief of the Texas Tech
University Police Department; KEVIN WILLIAMS, in his Official Capacity
as Associate General Counsel of Texas Tech University Health Sciences
Center; TEXAS TECH UNIVERSITY; TEXAS TECH UNIVERSITY
HEALTH SCIENCES CENTER,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:14-CV-155


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10135      Document: 00513332336   Page: 2   Date Filed: 01/06/2016



                                 No. 15-10135
      James Doherty appeals the Fed. R. Civ. P. 12(b)(6) dismissal of federal
and Texas state law claims stemming from his alleged wrongful dismissal from
the Texas Tech University Health Sciences Center (“TTUHSC”) School of
Medicine.
      Our thorough review of the briefs in this matter, the pertinent parts of
the record, and the applicable law reveals no error. The district court properly
held that Doherty failed to state any plausible claim of a substantive or
procedural due process violation under either the United States or Texas
constitutions. The district court similarly did not err in its determination that
Doherty’s remaining claims - including his unlawful taking claim, his
Americans with Disabilities Act and the Rehabilitation Act of 1973 claims, and
his conspiracy claim - warranted dismissal for their collective failure to allege
a plausible right to relief.
      We, therefore, affirm the district court’s dismissal of all claims asserted
by Doherty.
      AFFIRMED.




                                       2